Case 3:20-cr-30151-SPM Document1 Filed 10/21/20 Page1of3 Page ID #1

 

IN THE UNITED STATES DISTRICT COURT OCT z {
FOR THE SOUTHERN DISTRICT OF ILLINOIS ae 2020
LERK
- SOUTHERN dist eERICT eouRe
UNITED STATES OF AMERICA, ) “AST ST, LOUIS ope iit!
5
Plaintiff, )
)
VS. ) Criminal No. a0 =O) IS} i SPM
)
KORY R. SCHULEIN, ) 18 U.S.C. § 2252A(a)(2)(A)
)
Defendant. )
INDICTMENT
THE GRAND JURY CHARGES:
COUNT 1

Knowingly Receiving Child Pornography by Computer

Beginning on or about a date unknown, but at least as early as January 1, 2016, and
continuing until on or about May 22, 2019, more exact dates being unknown to the grand jury, in

Randolph County, Illinois, within the Southern District of IIinois,

KORY R. SCHULEIN,

defendant herein, knowingly received child pornography, that is, visual depictions of actual minors
engaging in sexually explicit conduct as defined in Title 18, United States Code, Section
2256(8)(A). Specifically, the defendant used a computer connected to the internet knowingly to
download thousands of child pornography images and videos. The child pornography files that the
defendant knowingly received had been shipped and transported in and affecting interstate and
foreign commerce using a means and facility of interstate and foreign commerce — namely, a
computer connected to the internet — and were found saved to a 1TB black Seagate external hard
drive (later marked by law enforcement for identification as “1B2”). All in violation of Title 18,

United States Code, Section 2252A(a)(2)(A).
Case 3:20-cr-30151-SPM Document1 Filed 10/21/20 Page 2 o0f3 Page ID #2

FORFEITURE ALLEGATION

A. The allegations contained in Count | are incorporated by reference for the purpose

of alleging forfeiture pursuant to Title 18, United States Code, Section 2253.

B. Upon conviction of the offense set forth in Count 1 of this Indictment, the
defendant,

KORY R. SCHULEIN,

shall forfeit to the United States, pursuant to Title 18, United States Code, Section 2253:

(1) any child pornography described in Title 18, United States Code, Section 2256(8),
or any computer, computer disk, book, magazine, periodical, film, videotape, or other matter which

contains any such visual depiction, which was received in violation of such offense;

(2) any property, real or personal, constituting or traceable to gross profits or other

proceeds obtained from such offense; and,

(3) any property, real or personal, used and intended to be used to commit and to

promote the commission of such offense.
Such property, depictions, items and matter include, but are not limited to, the following:

A Silver/Gold HP Pavilion laptop computer, model 3165NGW, SN: 5CD6381N1W (1B9);
A 1TB Black Seagate external hard drive, SN: NA98ETHD (1B2)
A 2TB Black Seagate external hard drive, SN: NA9805ZR labeled "Backup" (1B5)

C. If any of the property described in this forfeiture allegation, as a result of any act or
omission of the defendant, (1) cannot be located upon the exercise of due diligence; (2) has
been transferred or sold to, or deposited with a third person; (3) has been placed beyond the
jurisdiction of the court; (4) has been substantially diminished in value; or (5) has been
commingled with other property which cannot be divided without difficulty, the United States
intends to seek an order of this Court forfeiting any other property of said defendant up to the value

of any property described in paragraph B above.

All pursuant to Title 18, United States Code, Section 2253.
Case 3:20-cr-30151-SPM Document1 Filed 10/21/20 Page 30f3 Page ID#3

A TRUE BILL

 

”

NATHAN D. STUMP
Assistant United States Attorney

JESSICA L. URBAN

Trial Attorney

U.S. Dept. of Justice, Criminal Division
Digitally signed by

Silt STEVEN WEINHOEFT

Date: 2020.10.19
11:22:30 -05'00'

STEVEN D. WEINHOEFT

United States Attorney

 

Recommended bond: $10,000 unsecured
